By the Court,

Savage, Ch. J.
That the judge was correct in his charge, there can be no doubt. The property was purchased by the agent of the plaintiff, which vested in him the legal estate. The taking by the defendant consisted of an actual removing the cattle off the farm where they had been kept. No other question seems to have been raised. There was no pretence of fraud in the purchase of the property, and there is no allegation in the case that the act of leaving the property with the wife (who lived, it is presumed, with her husband) was fraudulent, or done with intent to defraud the creditors of the husband. Those questions, had they been raised, would have been proper for the jury, and no doubt would have been submitted to them, had any evidence been produced to sustain such allegations. There is no evidence in this case that the husband ever exercised acts of ownership *338over the property in question, or in any mannner intermeddled with it.
As the facts stated in the case do not present the question as to the extent of the husband’s marifal rights, or the liability of the wife’s separate property to the payment of the husband’s debts, any discussion of those questions would be improper, because unnecessary.
New trial denied.*
Decided January term, 1833.